United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 5, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10746
                         Summary Calendar


UNITED STATES OF AMERICA,
                                    Plaintiff-Appellee,

versus

FRANCISCO CARRILLO,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:04-CR-168-9)
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Francisco Carrillo appeals his conviction

and sentence for conspiracy to distribute and possess with intent

to distribute cocaine. He raises the following grounds for relief:

(1) the evidence was insufficient to support his conviction; (2)

his sentence contravened the Sixth Amendment; (3) the district

court erred in denying him a minor-role adjustment pursuant to

U.S.S.G. § 3B1.2(b); and (4) the district court plainly erred in

giving a “deliberate ignorance” jury instruction.

     Construing the evidence in the light most favorable to the

Government, we hold that any reasonable trier of fact could have

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
found that the evidence established beyond a reasonable doubt that

Carrillo knew of, and voluntarily participated in, the agreement to

violate federal narcotics law.             See United States v. Jaramillo, 42
F.3d 920, 922-23 (5th Cir. 1995); United States v. Ivy, 973 F.2d
1184, 1188 (5th Cir. 1992).              Notably, Carrillo was entrusted with

nearly $18,000 in cash and $72,500 in cocaine; Carrillo conducted

a “heat run” in an effort to avoid being followed to his home after

picking up the cocaine and currency; and Carrillo was paid $250 for

the   errand     ——    a    sum    the    jury    could   reasonably          infer    was

disproportionate to one paid for running an errand to pick up

automobile parts.

      Carrillo    correctly         concedes     that   Supreme       Court    precedent

forecloses his argument that his prior convictions could not be

used to enhance his sentence when calculating his criminal history

score, and he raises this argument solely to preserve its further

review by the Supreme Court.             See United States v. Booker, 543 U.S.
220, 244 (2005); Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

Carrillo’s contention that the district court contravened the Sixth

Amendment by enhancing his criminal history score based on a

finding   that    he       had    committed     the   instant   offense        while   on

probation is untenable; post-Booker, “[t]he sentencing judge is

entitled to find by a preponderance of the evidence all the facts

relevant to the determination of a Guideline sentencing range and

all   facts    relevant      to    the   determination     of     a    non-Guidelines

sentence.”     United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).

                                            2
     We further hold that the district court did not clearly err in

refusing Carrillo a minor-role adjustment under § 3B1.2(b).            See

United States v. Villanueva, 408 F.3d 193, 203 n.9 (5th Cir.),

cert. denied, 126 S. Ct. 268 (2005).       The record established that

Carrillo’s participation, albeit isolated, was not “peripheral” to

the conspiracy but was an integral part of the transaction between

Charon and Ruiz, which served to advance the conspiracy.               See

United States v. Miranda, 248 F.3d 434, 446-47 (5th Cir. 2001).

     Finally, we hold that the district court did not plainly err

in issuing a “deliberate ignorance” jury instruction. The evidence

established Carrillo’s subjective awareness of a high probability

of the existence of illegal conduct, the likelihood of criminal

wrongdoing was high, and the circumstances surrounding Carrillo’s

activities were extremely suspicious; therefore, his failure to

conduct   further   inquiry   justified   an   inference   of   deliberate

ignorance.    See United States v. Freeman, 434 F.3d 369, 378 (5th

Cir. 2005); United States v. Saucedo-Munoz, 307 F.3d 344, 348 (5th

Cir. 2002).

     AFFIRMED.




                                   3